BRYAN SCHRODER
United States Attorney

JOHN A. FONSTAD
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
E-mail: John.Fonstad@usdoj.gov

Attorney for Defendants

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF ALASKA

 GWICH’IN STEERING COMMITTEE;            )
 ALASKA WILDERNESS LEAGUE;               )
 DEFENDERS OF WILDLIFE; and              )
 THE WILDERNESS SOCIETY,                 )
                                         )
                   Plaintiffs,           )
                                         )
       vs.                               )
                                         )
 U.S. DEPARTMENT OF THE                  )
 INTERIOR; U.S. BUREAU OF LAND           )
 MANAGEMENT; and U.S. FISH AND           )
 WILDLIFE SERVICE,                       )   Case No. 3:19-cv-00208-HRH
                                         )
                   Defendants.           )
                                         )

         DEFENDANTS’ PARTIAL OPPOSITION TO PLAINTIFFS’
           MOTION FOR EXPEDITED CONSIDERATION

     The U.S. Department of the Interior, U.S. Bureau of Land

Management, and U.S. Fish and Wildlife Service (collectively, “Federal


       Case 3:19-cv-00208-HRH Document 19 Filed 09/24/19 Page 1 of 3
Defendants”), partially oppose the Plaintiffs’ motion for expedited

consideration (Dkt. 15) as follows:

       1.      Plaintiffs incorrectly represent that their requested relief – i.e.,

decision by Tuesday, September 24, 2019 — is unopposed. When

Plaintiffs inquired about an expedited motion, they did not indicate a

deadline when they would seek a ruling. Nor did Plaintiffs send a draft

of their motion to Defendants counsel before they filed it as an

unopposed motion.

       2.      Defendants never agreed to the Plaintiffs seeking a decision

from this Court by September 24. More importantly, Defendants never

agreed to waive their rights to file a reply brief in the timeframe

allowed by Local Rule 7.2(b)(2).

       3.      While Defendants do not oppose expedited consideration of

the transfer motion, Defendants do oppose any decision being made

before the Defendants have timely filed a reply brief.

       4.      In this regard, it bears mention that the Plaintiffs will not

suffer any meaningful harm from compliance with the briefing

deadlines set forth in the Local Rules. Notably, if Plaintiffs wanted to

proceed with this case more quickly, they should have filed it in the



Gwich’in Steering Comm. v. Dep’t of Interior                                Page 2 of 3
Case No. 3:19-cv-00208-HRH
         Case 3:19-cv-00208-HRH Document 19 Filed 09/24/19 Page 2 of 3
District of Columbia, where Plaintiff Defenders of Wildlife has been

pursuing a related FOIA action for more than 8 months.

        5.      Alternatively, if the Court is inclined to grant the

Defendants’ motion to transfer without awaiting a reply brief, then the

Defendants do not object to the Court deciding this matter as

expeditiously as possible.

        RESPECTFULLY SUBMITTED this 24th day of September 2019, at

Anchorage, Alaska.

                                                BRYAN SCHRODER
                                                United States Attorney


                                                /s/ John A. Fonstad
                                                JOHN A. FONSTAD
                                                Assistant U.S. Attorney



CERTIFICATE OF SERVICE

I hereby certify that on September 24, 2019,
a true and correct copy of the foregoing was
served electronically on all counsel of record via
the CM/ECF system:

Brian Litmans
David Bahr
Maresa Jenson
Valerie Brown
Attorneys for Plaintiffs

/s/ John Fonstad
Office of the U.S. Attorney




Gwich’in Steering Comm. v. Dep’t of Interior                              Page 3 of 3
Case No. 3:19-cv-00208-HRH
          Case 3:19-cv-00208-HRH Document 19 Filed 09/24/19 Page 3 of 3
